Case 1:21-cv-20572-BB Document 15 Entered on FLSD Docket 03/19/2021 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  JESUS GONZALEZ,

          Plaintiff,                                             CASE NO. 1:21-cv-20572-BB

  vs.

  WENDY INTERNATIONAL, LLC d/b/a
  WENDY’S, D BLUMENTHAL and CHAD
  CANTRELL TRUSTEES, and MAX
  BLUMENTHAL,

          Defendants.
        ___________________________________/

                                 JOINT NOTICE OF SETTLEMENT

         Plaintiff, JESUS GONZALEZ, and Defendants, WENDY INTERNATIONAL, LLC d/b/a

 WENDY’S,       D      BLUMENTHAL           and    CHAD        CANTRELL          TRUSTEES,         and    MAX

 BLUMENTHAL, file this Notice of Settlement pursuant to Local Rule 16.4 to advise the Court

 that they have reached an agreement regarding all material issues in this case. The parties are

 currently drafting the agreement and waiting on their respective client’s signature. The parties will

 file a stipulation for dismissal once settlement agreement is executed, which they reasonably

 expect to do no later than thirty (30) days for the date of this Notice. The Parties respectfully

 request that all hearings and deadlines be adjourned.




                                           ZUMPANO CASTRO, LLC.
    500 S. Dixie Highway, Suite 302 | Coral Gables, Florida 33146 | Tel: (305) 503-2990 | Fax: (305) 774-5908
Case 1:21-cv-20572-BB Document 15 Entered on FLSD Docket 03/19/2021 Page 2 of 2



  Respectfully submitted,                                     Respectfully submitted,

  /s/ Joseph R. Ruiz                                          /s/ J. Courtney Cunningham_____
  JOSEPH R. RUIZ, ESQ.                                        J. COURTNEY CUNNINGHAM
  Florida Bar No. 65732                                       Florida Bar No. 628166
  Zumpano Castro, LLC                                         J. Courtney Cunningham, PLLC
  Counsel for Defendants                                      Counsel for Plaintiff
  500 South Dixie Highway, Suite 302                          8950 SW 74 Court, Suite 201
  Coral Gables, Florida 33146                                 Miami, Florida 33156
  Telephone: (305) 503-2990                                   Telephone: (305) 351-2014
  Email: Joseph.Ruiz@ZumpanoCastro.com                        Email: cc@cunninghampllc.com
  Email: Nikki.Marrero@ZumpanoCastro.com




                                      CERTIFICATE OF SERVICE

         I hereby certify that on March 19, 2021 I electronically filed or caused to be filed the

 foregoing document with the Clerk of the Court using CM/ECF and that the foregoing document

 is being served this day on all counsel or parties of record via transmission of a Notice of Electronic

 Filing generated by CM/ECF.

                                                     By: /s/ Joseph R. Ruiz ____
                                                        Joseph R. Ruiz, Esq.




                                            ZUMPANO CASTRO, LLC.
     500 S. Dixie Highway, Suite 302 | Coral Gables, Florida 33146 | Tel: (305) 503-2990 | Fax: (305) 774-5908
